Electronically Filed
                                                      Supreme Court
                                                      SCPR-XX-XXXXXXX
                                                      27-FEB-2020
                                                      02:51 PM



                          SCPR-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                      CHRISTOPHER S. BOUSLOG,
                           (Bar No. 3087)
                             Respondent.


                        ORIGINAL PROCEEDING
                      (ODC Case No. 19-0522)

                           ORDER ALLOWING
                 RESIGNATION IN LIEU OF DISCIPLINE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the petition submitted by the

Office of Disciplinary Counsel, with the approval of the

Disciplinary Board of the Hawai#i Supreme Court, for an order

granting the request of attorney Christopher S. Bouslog to resign

from the practice of law in lieu of discipline, and the affidavit

attached in support thereof, we find Respondent Bouslog’s

affidavit meets the requirements of Rule 2.14(a) of the Rules of

the Supreme Court of the State of Hawai#i (RSCH), and find

Respondent Bouslog avers and admits to misconduct that we
conclude represents serious violations of Rules 1.15(a) and

8.4(c) of the Hawai#i Rules of Professional Conduct (2014).     We

conclude this misconduct justifies granting the petition.

Therefore,

           IT IS HEREBY ORDERED that the petition to resign in

lieu of discipline is granted.   The resignation shall become

effective 30 days after the date of this order, pursuant to RSCH

Rules 2.14(d) and 2.16(c).

           IT IS FURTHER ORDERED that the Clerk of this court

shall remove Christopher S. Bouslog’s name from the role of

attorneys licensed to practice law in this jurisdiction and,

within thirty days after entry of this order, Respondent Bouslog

shall submit to the Clerk the original certificate evidencing his

license to practice law in this jurisdiction or an affidavit

establishing good cause for his failure to do so.

           IT IS FURTHER ORDERED that Respondent Bouslog shall

comply with the requirements of RSCH Rule 2.16 governing

disbarred attorneys, the Disciplinary Board shall provide notice

of the disbarment as required by RSCH Rule 2.16(e), and the Clerk

shall provide notice to all state judges, pursuant to RSCH Rule

2.16(f).

           IT IS FURTHER ORDERED that Respondent Bouslog shall

bear the costs of ODC’s investigation and any preliminary

disciplinary proceedings upon the timely submission by ODC of a


                                 2
verified bill of costs, as authorized by RSCH Rule 2.3(c).

          IT IS FINALLY ORDERED that this court retains

jurisdiction to dispose of any future submissions regarding

appropriate restitution to be paid to Bouslog’s former clients.

          DATED:   Honolulu, Hawai#i, February 27, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 3